 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH L. STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11
12                                      SACRAMENTO DIVISION

13   FRANK UVALLES RODRIGUEZ,                        )    Civil No. 2:19-cv-00158-EFB
14                                                   )
            Plaintiff,                               )    STIPULATION AND PROPOSED ORDER
15                                                   )    FOR VOLUNTARY REMAND
                      v.                             )    PURSUANT TO SENTENCE FOUR OF 42
16                                                   )    U.S.C. § 405(g)
17   ANDREW SAUL,                                    )
     Commissioner of Social Security,                )
18                                                   )
            Defendant.                               )
19                                                   )
20
21
            IT IS HEREBY STIPULATED, by and between Frank Uvalles Rodriguez (Plaintiff) and
22
     Andrew Saul, Commissioner of Social Security (the Commissioner or Defendant), through their
23
     respective counsel of record, that this action be remanded for further administrative action
24
     pursuant to section 205(g) of the Social Security Act, as amended, 42 U.S.C. section 405(g),
25
     sentence four.
26
            On remand, the Appeals Council will remand the case to an administrative law judge
27
     (ALJ) for a new hearing and decision. The Appeals Council will instruct the ALJ to reevaluate
28
     Plaintiff’s symptoms; reassess his residual functional capacity, with the assistance of a medical

                                                      1
 1   expert, as needed, and proceed with the sequential evaluation with the assistance of a vocational
 2   expert, as necessary. The vocational expert indicated that only two jobs existed for an individual
 3   with Plaintiff’s residual functional capacity; on remand, the ALJ should confirm that the jobs
 4   cited at step five represent a significant number of jobs in the national economy.
 5
 6
                                                   Respectfully submitted,
 7
 8   Date: October 23, 2019                        OSTERHOUT BERGER DISABILITY LAW

 9                                         By:     /s/ Meghan O. Lambert*
                                                   MEGHAN O. LAMBERT
10                                                 * By email authorization on October 23, 2019
11                                                 Attorney for Plaintiff

12
     Date: October 23, 2019                        McGREGOR W. SCOTT
13
                                                   United States Attorney
14
                                           By:     /s/ Michael K. Marriott
15                                                 MICHAEL K. MARRIOTT
                                                   Special Assistant United States Attorney
16
                                                   Attorneys for Defendant
17
     Of Counsel
18   Jeffrey Chen
19   Assistant Regional Counsel
     Social Security Administration
20
21
22
                                                   ORDER
23
24          APPROVED AND SO ORDERED.
25
            The clerk is directed to enter judgment in plaintiff’s favor.
26
     DATED: October 23, 2019.
27
28                                                 HONORABLE EDMUND F. BRENNAN
                                                   UNITED STATES MAGISTRATE JUDGE

                                                      2
